Citation Nr: 1546924	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  08-28 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from July 1983 to January 1993 and February 2003 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2008 rating decision of the Department of Veterans (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part, denied the Veteran's claim for service connection for bilateral plantar fasciitis.  

During the current appeal, and specifically in May 2010, the Veteran also testified at a Travel Board hearing at the St. Petersburg RO.  

This matter was previously before the Board in January 2011 and February 2014, at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that the Veteran filed a motion to advance his appeal on the docket due to financial hardship and deteriorating health.  This motion was date stamped as received in November 2013, and in a December 2013 letter the motion was denied.  

In addition to the claims folder, this appeal was also processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records

The issues of entitlement to service connection for tinnitus and entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and probative evidence weighs against a conclusion that bilateral plantar fasciitis was causally or etiologically related to any disease, injury, in incident during the Veteran's periods of active service.  

2.  The competent and probative evidence of record shows that the Veteran's bilateral plantar fasciitis clearly and unmistakably pre-existed his second period of service, and clearly and unmistakably was not aggravated by service beyond the natural progression of the disorder.  


CONCLUSION OF LAW

The Veteran does not have bilateral plantar fasciitis that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through the May 2007 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim of service connection for bilateral plantar fasciitis.  This letter also provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also finds that the notice letter satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the notice letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claim.  Consequently, a remand of the issue on appeal for further notification of how to substantiate the claim is not necessary.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  The Veteran's service treatment records have been obtained and associated with the claims file, and the Veteran's post-service VA and private medical records, to include outstanding VA treatment records generated at the VA Medical Center (VAMC) in Gainesville, Florida, as well as the VA Outpatient Center in Jacksonville, Florida, dated from 2007 to 2014, have also been obtained and either associated with the claims file and/or scanned into the VBMS claims processing system.  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claim that need to be obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was afforded VA examinations relating to his claim in December 2007 and March 2011, and an additional medical addendum opinion addressing the etiology of the Veteran's bilateral plantar fasciitis was issued by the March 2011 VA examiner in January 2012.  Pursuant to the February 2014 Board remand instructions, the Veteran's claims file was referred to the same examiner who evaluated him in March 2011 for another addendum opinion.  In April 2014, this same VA examiner issued another medical opinion which addressed all the questions listed in the February 2014 remand directives.  The Board finds that, collectively, these medical reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  They reflect that the VA examiners reviewed the Veteran's past medical history, his current complaints, conducted/reviewed necessary testing and examination findings, and rendered an appropriate diagnosis and appropriate opinions consistent with the remainder of the evidence of record.  More importantly, together these medical opinions address the questions listed in the January 2011 and February 2014 Board remand directives.  Accordingly, the remand instructions pertaining to this issue were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

Analysis

In the instant case, the Veteran is seeking service connection for bilateral plantar fasciitis.  The Veteran primarily contends that his bilateral plantar fasciitis originated after his first period of service and prior to his second period of active service, and was aggravated beyond the natural progression of the disorder during his second period of service.  Alternatively, the Veteran also contends that his bilateral plantar fasciitis arose in service and is specifically due to physical training exercises he was required to perform in service.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2014).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2014).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

It is undisputed that the Veteran is currently diagnosed as having a bilateral foot disability.  Indeed, at the December 2007 and March 2011 VA examinations, the Veteran was diagnosed as having bilateral plantar fasciitis.  Also, a December 2011 x-ray of the feet revealed bilateral plantar calcaneal spurs.  For reasons expressed below, the Board finds that the evidence of record establishes that the Veteran's bilateral plantar fasciitis pre-existed his second period of military service, and underwent no permanent worsening beyond normal progression during his second period of active service.  

Review of the available service treatment records reflect that at the October 1982 examination pursuant to the Veteran's initial enlistment into the military, the clinical evaluation of his feet was shown to be normal, and in the October 1982 medical history report, the Veteran initially marked "yes" with regard to whether he had a history of foot trouble, but then crossed this response out, and noted that he did not have a history of foot trouble.  The majority of the Veteran's service treatment records focus on treatment provided for his low back disorder.  The Veteran was seen at sick call in April 1990 with complaints of back pain and foot pain.  After evaluating the Veteran's low back and feet, the treatment provider determined that the Veteran had an interdigital scaly itchy rash on his feet.  At the January 1993 separation examination, the clinical evaluation of the feet was shown to be normal, and in the February 1993 medical history report, the Veteran denied a history of foot trouble.  

The Veteran continued to serve in the U.S. Navy Reserve prior to his second period of active service.  In December 1993, he presented at the military clinic with complaints of corns and pain in both feet.  According to the Veteran, he experienced pain in his feet whenever he walked.  On physical examination of the feet, the medical examiner observed no deformities, swelling, bruising or discoloration in the skin.  The Veteran also underwent x-rays of his feet to rule out bone spurs, and the results produced were shown to be normal, with no evidence or sign of any fractures in either foot.  The Veteran was shown to have positive range of motion in his feet, and the medical examiner assessed him with having soft tissue trauma to both feet and "r/o" plantar fasciitis.  At the February 1995 physical examination, clinical evaluation of the Veteran's feet was shown to be normal, and he denied a history of foot trouble in his medical history report.  

Private medical records generated after the Veteran's first period of active service, and prior to his second period of active service, reflect an ongoing assessment of plantar fasciitis starting in August 2000.  In August 2000, the Veteran was seen by his private podiatrist, A.G., D.P.M., at Podiatry Associates of Northeast Florida, Adler Podiatry Clinic.  Report of this treatment visit reflects the Veteran's complaints of pain involving both heels.  According to the Veteran, the pain had been present for two months, and was worse in the morning upon awakening, and with weight bearing following a resting period.   The Veteran reported to walk four-five miles a day due to his occupation as a mail carrier, and he denied any history of injuries.  According to the Veteran, he worked out on an active basis and he used to play basketball before the ankle became too painful.  After examining the Veteran, and reviewing his bilateral foot x-rays, the findings of which revealed minimal inferior calcaneal spur on the left, and small inferior calcaneal spur on the right, the podiatrist diagnosed the Veteran with having plantar fasciitis with inferior calcaneal spur bilaterally.  

Several months later, the Veteran presented at the naval clinic in October 2000 with complaints of pain in both heels whenever he walked.  According to the Veteran, he had been experiencing worsening pain in his feet for the past eight months.  On physical examination, the physician noted that the plantar surface of both heels was tender-to-palpation (TTP), and described his motor strength as 5/5, and his Achilles heel as intact.  The Veteran was diagnosed with having plantar fasciitis and prescribed with 25 milligrams (mg) of Indocin, which he was instructed to take three times a day.  He was also instructed to follow-up with his primary care physician upon completion of his medication.   At the October 2000 annual physical examination, although clinical evaluation of the Veteran's feet was shown to be normal, the Veteran reported a history of foot trouble in his medical history report.  A December 2000 treatment report also reflects a diagnosis of chronic plantar fasciitis.  Subsequent private medical records reflect that the Veteran underwent an evaluation of his feet at the Jacksonville Orthopaedic Institute in January 2001.  During this visit, examination of the Achilles tendon revealed tightness with no palpable nodules, and the posterior aspect of the heel showed "right prominent soft tissue over the posterior calcaneal tuberosity in the area of the superficial calcaneal bursa."  Based on the physical examination of the Veteran, the physician diagnosed him with having plantar fasciitis.  A January 2003 clinical report reflects the Veteran's complaints of pain predominantly surrounding the plantar aspect of his foot and his heel.  According to the Veteran, the pain was most notable in the morning, and aggravated when jumping and running.  The Veteran denied having injured his feet and noted that he had experienced this same problem two years prior.  The medical examiner noted that the Veteran had a low flexible arch, and described the Veteran's feet as TTP, with positive signs of edema at the arch aspect of the feet.  The Veteran was once again diagnosed with having plantar fasciitis.  

During the second period of active service, the Veteran was seen at the military clinic in April 2003 with complaints of bilateral heel pain of two years duration.  It was noted that the Veteran had already been diagnosed with having plantar fasciitis and was seeking a referral with another orthopedic specialist.  During the examination, it was noted that the Veteran had been placed on non-steroidal anti-inflammatory drugs (NSAIDs) to help manage his pain, but had not completed the required dosage.  It was further noted that the Veteran had tried stretching, ice/heat therapy, night splints and over-the-counter inserts to help alleviate his pain.  He (the Veteran) was assessed with having a neutral arch in the left and right foot, and the treatment provider wrote that the Veteran's history and physical examination results reflected bilateral plantar fibromatosis.  The Veteran was referred to another orthopedic physician, R.G., M.D., in April 2003.  During his evaluation, the Veteran stated that his feet had been painful for a few years.  He did not recall any specific history involving injuries to his feet.  On physical examination, the Veteran was shown to have large feet with some mild pes planus.  According to Dr. G., the Veteran displayed positive plantar stretch signs and tenderness near the plantar fascial insertion in the calcaneus.  X-rays of the feet were obtained, the results of which were absent any fracture, dislocation or arthritis.  Based on his evaluation of the Veteran, Dr. G. determined that the Veteran appeared to have been using routine fracture walkers up to this point, and prescribed him with proper plantar fascial night splints.  In the August 2003 medical assessment report, when asked whether he had been seen or treated by a healthcare provider since his last medical assessment/physical examination, the Veteran indicated he had, in part, as a result of the foot pain in his heels.  In the comments section, the health care provider noted that the Veteran experienced chronic heel pain and was followed by the podiatry department.  In the September 2003 Annual Certificate of Physical Condition, the Veteran reported to receive medical treatment for his foot pain.  The reviewing officer noted that the Veteran was assessed with plantar fasciitis bilaterally that is controlled through medical management.  At the June 2005 examination, the clinical evaluation of the feet was shown to be normal, and the medical examiner marked that the Veteran's feet exhibited a normal arch.  The Veteran, however, did report a history of foot trouble in his medical history report, and in the explanation section of the report, he noted that he had trouble with his feet due to his plantar fasciitis.  

The more recent post-service medical records reflect that the Veteran was afforded a VA examination in connection to his bilateral foot disorder in December 2007.  Based on his discussion with, and evaluation of the Veteran, the VA examiner diagnosed the Veteran as having plantar fasciitis.  According to the examiner, given the diagnosis of plantar fasciitis after the first period of active duty and before the second period, it was not as likely as not that plantar fasciitis was caused by service.  

During his May 2010 hearing, the Veteran testified that his bilateral foot disorder worsened during his second period of active service.  According to the Veteran, the physical training activities they were required to perform, along with the boots they were required to wear while participating in the physical training exercises contributed to the worsening of his bilateral plantar fasciitis.  The Veteran also testified that he began working for the post office in November 1993, after his initial separation from service in 1993, and he continued working there in between his first and second periods of service.  According to the Veteran, he initially walked his route but due to his complaints of pain, he was thereafter placed on a route that did not require as much walking.  See May 2010 Hearing Transcript, pp. 7-9.  

Pursuant to the January 2011 remand, the Veteran was afforded another VA orthopedic examination in March 2011, at which time, the VA examiner diagnosed the Veteran with having bilateral plantar fasciitis and determined that it would require mere speculation to conclude whether this disorder was caused by or a result of his first tour of service.  The examiner further found that the Veteran's plantar fasciitis was not aggravated by his second tour of active duty.  According to the examiner, plantar fasciitis is mentioned as a possibility in the December 1993 clinical report, about eleven months after the Veteran separation from service, during which time, the Veteran worked for the post office and was on his feet for much of the time.  The examiner reiterated that it would require mere speculation to opine that the plantar fasciitis occurred during the Veteran's first period of active duty since he had no complaints documented in service.  The examiner further noted that it was highly unlikely that the Veteran's plantar fasciitis was aggravated by his second tour of duty since there is no evidence to support this.  According to the examiner, it is much more likely that aggravation occurred from his job as a mail carrier for many years.  

In a January 2012 addendum opinion, the same VA examiner determined that the Veteran's bilateral plantar fasciitis was not aggravated beyond its natural progression during his second period of service.  In reaching this conclusion, the VA examiner took note of an April 2003 treatment note which indicates that the Veteran had been experiencing foot problems for a couple of years, which according to the examiner, "would take him to before his second period of service."  According to the examiner, there is no evidence to suggest that the Veteran's second period of service aggravated his plantar fasciitis, and it is more likely that his career as a mail carrier for many years following separation, and before his second period of service, was the prime contributor to his bilateral foot conditions.  

VA treatment records generated at the VA outpatient clinic in Jacksonville, Florida, and dated from 2011-2014 reflect that the Veteran received ongoing treatment and care for his bilateral plantar fasciitis.  

Pursuant to the February 2014 Board remand, the Veteran's claims file was referred to the same VA examiner who evaluated him in March 2011, and who provided the January 2012 VA addendum opinion.  Based on his review of the medical records, as well as the medical literature, and his own clinical experience, the VA examiner determined that the Veteran's bilateral plantar fasciitis was less likely as not related to his first period of service.  In reaching this assessment, the VA examiner noted that the service treatment records were absent any evidence or indication of foot problems during the Veteran's first tour of duty from 1983-1993.  He (the VA examiner) acknowledged the Veteran's complaints of foot pain in the April 1990 clinical report, but noted that the medical examiner focused on the Veteran's low back condition during this treatment visit, and the only medical findings relating to the Veteran's feet revealed signs of an "interdigital scaly itchy rash" on his feet and were absent any objective findings pertaining to the condition of the Veteran's feet themselves.  The VA examiner concluded that there was absolutely no evidence of plantar fasciitis during the Veteran's first tour of duty.  

According to the VA examiner, based on his review of the medical records, medical literature and his clinical experience, the Veteran's plantar fasciitis clearly had its onset in 2000-as evidenced by an August 2000 treatment note reflecting the Veteran's reported symptoms of two months duration, and the January 2003 clinical note wherein he complained of painful feet for the past two years.  The VA examiner acknowledged the Veteran's reported symptoms in December 1993, and noted these may have been the initial suggestion of the problem, at which time a diagnosis of "rule out plantar fasciitis" was made.  According to the VA examiner, however, from late 1993 to 2000 there is nothing in the record suggesting a chronic foot condition.  The examiner concluded that the Veteran's symptoms arising in 2000 clearly indicate that the Veteran's condition did not arise during his second period of service.  

The VA examiner ultimately concluded that the Veteran's bilateral foot disorder clearly and unmistakably existed prior to his second period of service, and was not aggravated beyond its natural progression by an in-service event, injury or illness.  In reaching this assessment, the VA examiner noted that the Veteran worked for the post office in between his two periods of service which is likely the causative factor to his worsening foot disorder.  According to the VA examiner, there is no evidence that his second period of service made his condition worse.  The VA examiner further took into account the January 2003 treatment note just prior to his second period of service, wherein the Veteran reported that his feet had been bothering him for two years.  According to the VA examiner, after reviewing the Veteran's records for a second time, he had no doubt that the Veteran's work as a mail carrier for many years led to his plantar fasciitis and that the condition worsened due to natural progression.  The VA examiner determined that the Veteran's condition was not aggravated by his short period of service in 2003 because there was nothing in the record that would suggest this to be the case.  

In considering the evidence of record under the laws and regulations as set for above, the Board concludes that the Veteran is not entitled to service connection for bilateral plantar fasciitis.  In reaching this conclusion, the Board notes that the competent medical evidence of record does not relate the Veteran's bilateral plantar fasciitis to his first period of active service (July 1983 to January 1993).  In all three medical opinions, the VA examiner determined that the Veteran was diagnosed as having bilateral plantar fasciitis after his first period of service, and in both the December 2007 and April 2014 VA medical opinions, the VA examiner determined that the Veteran's bilateral plantar fasciitis was neither incurred in, nor related to, his first period of service.  In reaching this conclusion, the VA examiner relied on the service treatment records which were absent any evidence or notations of foot problems.  He (the VA examiner) also acknowledged the April 1990 clinical report reflecting the Veteran's complaints of foot pain, but noted that the only objective medical findings relating to the Veteran's foot condition focused on the skin on his feet rather than his actual feet.  According to the VA examiner, there is absolutely no evidence of plantar fasciitis during the Veteran's first tour of duty and, as such, a nexus cannot be made.  

Indeed, the records from the Veteran's first period of active duty service are negative for any complaints of, or treatment for, his current bilateral foot condition.  Additionally, these records do not reflect that any disease, injury, or event occurred to which his bilateral foot disorder could be related.  In fact, the first post-service record pertaining to the Veteran's bilateral foot disorder is the December 1993 clinical report dated ten months after the Veteran's separation from active duty service.  As noted above, the Veteran reported to experience pain in both feet during this treatment visit, and the medical examiner assessed the Veteran with soft tissue trauma to both feet and rule-out plantar fasciitis.  Although the April 2014 VA examiner determined that these complaints may have been initial suggestions of his foot disorder, he (the VA examiner) noted that the remainder of the medical records between late 1993 and 2000 were absent any evidence suggestive of a chronic foot condition.  Indeed, the medical records are absent a clear and definite diagnosis of bilateral plantar fasciitis until August 2000, more than seven years after the Veteran's separation from service.  As such, the December 1993 complaints of foot pain appear to have been acute and transitory in nature and not reflective of a chronic foot disability.  Even assuming, arguendo, that symptoms akin to the Veteran's bilateral plantar fasciitis first began to manifest in December 1993, these symptoms arose nearly eleven months after the Veteran's first period of active service, and significantly, after he had already been working on a regular basis as a mail carrier.  There are no medical opinions of record to suggest a link between the Veteran's current bilateral plantar fasciitis and his active service.  Indeed, the VA examiner has consistently attributed the Veteran's bilateral plantar fasciitis to his post-service occupational duties.  Moreover, plantar fasciitis is not considered a chronic disability for which presumptive service connection can be granted.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Even if it were, the objective evidence does not reflect that his bilateral plantar fasciitis manifested to a compensable degree within one year of his separation from his first period of active service.  As noted above, the medical examiner did not provide a clear and definite diagnosis of bilateral plantar fasciitis during the December 1993 evaluation.  

With regard to the Veteran's second period of service, the Board finds that the Veteran's bilateral plantar fasciitis clearly and unmistakably existed prior to his second period of service and was not aggravated by his period active duty.  As previously discussed above, in order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's disorder preexisted service.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  In this regard, the Board notes that there is sufficient medical evidence indicating that the Veteran's bilateral plantar fasciitis clearly and unmistakably preexisted his second period of active duty.  Regardless of what the Veteran's enlistment examination results prior to his second entry into active service entailed, and whether the Veteran was deemed qualified for enlistment, the pre-service treatment records reflect a clear and definite diagnosis of bilateral plantar fasciitis in August 2000.  Subsequent pre-service military and private medical records dated in October 2000, December 2000, January 2001 and January 2003 also reflect ongoing treatment for, and a diagnosis of bilateral plantar fasciitis.  In addition, in all the above-referenced VA medical opinions, the VA examiner determined that the Veteran's bilateral plantar fasciitis began prior to his second period of active service.  As discussed above, in the January 2012 VA medical addendum, the VA examiner took note of the April 2003 clinical report wherein the Veteran reported a history of foot problems of several years duration, and determined that this "would take [the Veteran] to before his second period of service."  In the April 2014 VA medical opinion, the VA examiner determined that the Veteran's plantar fasciitis clearly had its onset in 2000 as evidenced by the August 2000 clinical note describing symptoms of two months duration, as well as the January 2003 clinical report wherein the Veteran reported to have pain in his feet for the past two years.  The VA examiner determined that the Veteran's bilateral plantar fasciitis clearly and unmistakably existed prior to service.  Wagner, 370 F. 3d 1089; VAOPGCPREC 3-2003 (July 16, 2003).

The next step of the inquiry is to determine whether the Veteran's pre-existing disability was clearly and unmistakably not aggravated in service.  38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. §§ 3.304(b), 3.306 (2014); Wagner, 370 F. 3d 1089; VAOPGCPREC 3-2003 (July 16, 2003).  

Based on a review of the evidence, the Board concludes that the Veteran's pre-existing bilateral foot disorder clearly and unmistakably was not aggravated beyond the natural progress of the disorder by active duty.  Here, the Board finds the January 2012 and February 2014 medical opinions, in conjunction with the December 2007 and March 2011 VA examinations, to be probative as collectively, these examinations and medical opinions include a physical examination of the Veteran, a review of the Veteran's claims file, and clear and concrete opinions concerning whether the Veteran's pre-existing disorder was aggravated by service.  In addition, the VA examiner based his opinion on relevant historical facts and offered a thorough rationale for the opinions reached that is supported by the evidence of record.  Indeed, in the January 2012 medical addendum, the VA examiner determined that there was no medical evidence to suggest that the Veteran's plantar fasciitis was aggravated during his second period of service.  According to the examiner, it was more likely that the Veteran's career as a mail carrier for many years following his separation from his first period of service, and prior to his second period of service, was the prime contributor to his bilateral foot condition.  In the April 2014 VA medical opinion, the same VA examiner reiterated these assertions.  The Board notes that these VA medical opinions are supported by the medical evidence of record.  As noted above, the Veteran did report to walk approximately 4-5 miles a day while working as a mail carrier.  See August 2000 treatment report issued at Adler Podiatry Clinic.  

Also, the pre-service and post-service medical records are similar with regard to the Veteran's medical regimen for treatment of his feet as well as the physical examination findings.  These records do not reflect a drastic change in the Veteran's bilateral foot condition or his course of treatment both prior to and during service.  Indeed, the August 2000 treatment report reflects that the Veteran was instructed to rest, and ice/stretch his feet to help alleviate his pain.  He was also prescribed with an NSAID (200 mg of Celebrex) which he was instructed to take once a day.  The January 2003 clinical report (which was one month prior to the Veteran's active service) also reflects that the Veteran was prescribed with an NSAID (Naproxen), placed on ice/heat therapy, and given arch supports and inserts to wear to help alleviate his pain.  Analogous to this, the April 2003 clinical report issued at the Army Medical Center reflects that the Veteran was prescribed with an NSAID (25 mg of VIOXX), and instructed to continue with his stretching exercises.  When it comes to the physical examination findings, the pre-service and post-service treatment records do not appear to show any major differences in the Veteran's bilateral foot condition.  Indeed, during the October 2000 clinical visit, the treatment provider described the Veteran's feet as tender-to-palpation on the plantar surface of both heels, and added that his motor strength was 5/5.  At the January 2003 clinical visit, the treatment provider noted that the Veteran's feet were tender-to-palpation, that he had a low and flexible arch, and that the Veteran had full range of motion in his feet.  At the April 2003 treatment visit at the Army Medical Center, the medical examiner noted that the Veteran had had a neutral arch.  At the April 2003 private treatment visit, Dr. G. noted that the Veteran had tenderness near the plantar fascial insertion in the calcaneus, and described the neurological findings as intact.  Furthermore an x-ray was performed on the Veteran's feet in April 2003, and results from this x-ray were negative for any fracture, dislocation or arthritis.  These findings revealed no worsening in the appearance of the feet when compared to the August 2000 x-ray findings.  

The Board notes that the examiner acknowledged the Veteran's assertion that his bilateral foot disorder was aggravated during his second period of service; however, after reviewing all the pre-service and service treatment records in detail, the examiner found no evidence to substantiate this assertion.  In both the January 2012 and April 2014 medical opinions, the VA examiner attributed the Veteran's worsening bilateral foot disorder to his post-service occupational duties while working as a mail carrier.  In the April 2014 medical opinion, the VA examiner determined with certainty that the Veteran's plantar fasciitis was due to his post-service occupational duties while working as a mail carrier, and that said condition had worsened over the years due to its natural progression.  According to the VA examiner, the Veteran's bilateral plantar fasciitis was not aggravated by his short period of service in 2003 since there was nothing in the record to suggest this to be the case.  At no time has any treatment provider found that the Veteran's pre-existing bilateral plantar fasciitis was aggravated beyond the natural progress by his period of service or that it was otherwise related to service.  Thus, the Board finds that the VA medical opinions in conjunction with the Veteran's pre-service and service treatment records are entitled to more probative weight than the Veteran's assertion that his current bilateral foot disorder was aggravated during service.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of the bilateral plantar fasciitis falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of foot pain, the etiology of the bilateral plantar fasciitis can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the symptoms the Veteran experienced in service or following service are in any way related to any current bilateral plantar fasciitis requires medical expertise to determine because it involves a complex medical matter.  Whether the Veteran's plantar fasciitis underwent an actual permanent worsening beyond the natural progress of the disorder requires medical expertise to determine because it involves the complex medical matter of knowledge of the mechanics of the foot and nature of fascia.  To the extent that the Veteran believes that he has bilateral plantar fasciitis that is due to his period of service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of any current plantar fasciitis is not persuasive probative evidence.  Due to the complexity of the nexus question involved in this case, medical expertise is necessary to resolve the issue.  Indeed, the medical opinion evidence shows that the Veteran's pre-existing bilateral plantar fasciitis clearly and unmistakably was not aggravated beyond the natural progress of the disorder by his period of service.

For the reasons set forth above, the Board finds the March 2011, January 2012, and April 2014 opinions issued by the same VA examiner (all of which were accompanied by detailed supporting rationale) to be of far greater probative value than the Veteran's lay contentions regarding the etiology of his bilateral plantar fasciitis.

In sum, the Board finds that the competent medical evidence has shown that the Veteran's bilateral plantar fasciitis clearly and unmistakably pre-existed his second period of service and clearly and unmistakably was not aggravated beyond the natural progress of the disorder by his second period of active service.  Thus, the presumption of soundness is rebutted and the Veteran's claim must fail.  38 U.S.C.A. § 1111.  With regard to whether the Veteran's bilateral plantar fasciitis was incurred during his first period of active service, given the absence of any evidence of a foot disorder in service, the passage of seven years after his initial service discharge before he was diagnosed with bilateral plantar fasciitis, and the absence of any competent evidence linking any current bilateral plantar fasciitis to service, the preponderance of the evidence is against this claim.  Accordingly, service connection for bilateral plantar fasciitis is not warranted on any basis.


ORDER

Entitlement to service connection for bilateral plantar fasciitis is denied.  






REMAND

In the February 2014 Board decision, the Board granted the Veteran's claim of service connection for the lumbosacral strain and bilateral hearing loss.  The RO implemented this decision by way of the February 2014 rating decision, granting service connection for bilateral hearing loss and lumbosacral strain, and evaluating both disabilities as 10 percent disabling each.  In the June 2014 VA Form 9, the Veteran expressed his disagreement with the 10 percent disability rating assigned for his low back disorder, and asserted that he was entitled to a rating in excess of 10 percent for his low back disorder.  A notice of disagreement (NOD) as to this issue has been construed from the June 2014 substantive appeal.  

Also, the Veteran filed a claim for service connection for tinnitus in May 2014, which was denied in the May 2015 rating decision.  In the August 2015 NOD, the Veteran disagreed with the denial of this claim.  The Court has held that, when an appellant files a timely NOD as to a particular issue and no SOC is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Under these circumstances, an SOC concerning the issues of entitlement to an initial rating in excess of 10 percent for lumbosacral strain, and entitlement to service connection for tinnitus should be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran an SOC regarding the claims for an initial rating in excess of 10 percent for lumbosacral strain and entitlement to service connection for tinnitus.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302(b).  Only if the Veteran files a timely appeal should this claim be certified to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


